SCHEDULE A to the Investment Advisory Agreement (as amended on September 20, 2012 to add Logan Capital Long/Short Fund) Series or Fund of Advisors Series Trust Annual Fee Rate as a Percentage of Average Daily Net Assets Logan Capital International Fund 0.70% Logan Capital Large Cap Core Fund 0.70% Logan Capital Large Cap Growth Fund 0.65% Logan Capital Small Cap Growth Fund 0.80% Logan Capital Long/Short Fund 1.40% ADVISORS SERIES TRUST LOGAN CAPITAL MANAGEMENT, INC. on behalf of the Funds listed on Schedule A By:/s/Douglas G. Hess By:/s/Al Besse Name:Douglas G. Hess Name: Al Besse Title:President Title: President A-1
